Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Claims 20, 23, and 25 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 04/07/21.  
That examiner notes the following typographical error in the office action dated 01/07/21 under the title “Status of the Application”: “Final Rejection” should be “Non-Final Rejection”. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): a cap, closure or dispenser is configured to be changed from an active status to dispense product to an inactive status to retain product; and, a sidewall of the cap, closure or dispenser is connected to a sidewall of the opening of the container body in a fused manner; and, the cap or closure with no dispensing orifice for dispensing product contained within the container body. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 23, there appears no support in the application as originally filed for an embodiment comprising a combination of the following claimed elements: a cap, closure or dispenser is configured to be changed from an active status to dispense product to an inactive status to retain product; and, a sidewall of the cap, closure or dispenser is connected to a sidewall of the opening of the container body in a fused manner; and, the cap or closure with no dispensing orifice for dispensing product contained within the container body.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 20, 23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0131713 to Hill in view of US 6079594 to Brown et al.
As per claim 20, Hill discloses a product packaging comprising:
(a) a container body (110) comprising an opening (112; Fig. 1-3 & 7); and 
(b) a cap, closure, or dispenser (116, 216) capable of cooperating with the opening of the container body ([0018]), wherein the container body and the cap, closure or dispenser when connected together provide a product packaging (Fig. 1-3 & 7); 
(c) wherein, when the container body and the cap, closure or dispenser are connected as the product packaging, the cap, closure or dispenser is completely recessed into the opening of the container body in a manner to provide, such that upon visual inspection of a front elevation view, the product packaging has no visible junction between the cap, closure or dispenser and the container body (Fig. 1-3); and 
(d) wherein the cap, closure or dispenser is configured to be changed from an active status in which the cap, closure or dispenser is separate from a filled container ([0021], ln. 11-13 “adding the product before attaching the frangible valve”) to an inactive status to retain product ([0006], Ln. 3-5; [0018], Ln. 5-10).
(e) the cap, closure or dispenser is connected to a sidewall of the opening of the container body (Fig. 3; [0021])
Hill does not disclose: the “active status” as being a state of the cap, closure, or dispenser for dispensing product; and, the particular structure of the connection between the cap, closure, or dispenser comprising a sidewall of the cap, closure or dispenser connected to a sidewall of the opening of the container body in a fused manner.
([0021], ln. 11-13). There is no explicit disclosure of the container being used to dispense product, before the frangible valve is attached – i.e. an “active status” of the cap, closure or dispenser. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Hill discloses the claimed structure and is capable of being used to dispense product before attaching the frangible valve – i.e. in an “active status” of the frangible valve.
In regards to the particular claimed structure of the connection between the cap, closure, or dispenser and the container sidewall, Hill is silent. Brown teaches a disposable container (1) comprising a body (15) and a cap, closure, or dispenser (45) comprising a sidewall (“free edges” –Col. 7, Ln. 60-65) connected to a sidewall of an opening of the container body in a fused (Col. 7, Ln. 60-65; Fig. 16). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, and in view of the aforementioned silence in Hill, to modify Hill according to the aforementioned teachings from Brown to provide the connection between the container and the cap, closure, or dispenser.
	As per claim 23, Hill further discloses the cap or closure with no dispensing orifice for dispensing product contained within the container body (Abstract, Ln. 3-4).  
As per claim 25, Hill further discloses the container body and the product packaging each have a height, and the container body height and the product packaging height are the same height (Fig. 1-3). 
Response to Arguments 
The remarks filed 04/07/21 have been reviewed but are considered moot as they do not apply to the grounds of rejection contained in this office action.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        04/12/2021